UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6471



MICHAEL J. SINDRAM,

                                            Plaintiff - Appellant,

          versus


J. M. VANYUR, Warden,

                                             Defendant - Appellee.



                            No. 01-6787



MICHAEL J. SINDRAM,

                                            Plaintiff - Appellant,

          versus


J. M. VANYUR, Warden,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-857-5-H)


Submitted:   September 6, 2001        Decided:   September 13, 2001
Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se. Jerri Ulrica Dunston, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals, Michael J. Sindram appeals from

the district court’s orders and judgment granting summary judgment

to John M. Vanyur and dismissing his civil rights complaint and

denying his motion for reconsideration.   We have reviewed the rec-

ord and the district court’s orders and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Sindram v. Vanyur, No. CA-98-857-5-H (E.D.N.C. Mar. 1, 2001 & Apr.

3, 2001).   We deny Sindram’s motion for appointment of counsel.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED


                                 2